Citation Nr: 1440998	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.  

2.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.  

3.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).  

4.  Entitlement to an initial rating higher than 50 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 and August 2010 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an October 2013 rating decision, the RO increased the evaluation of migraines to 50 percent for the entire appeal period.  The issue has been recharacterized to comport with the evidence of record.  

In March 2014, the Veteran submitted additional evidence.  He waived initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The claims for initial compensable ratings for GERD and bilateral hearing loss are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Irritable bowel syndrome had its onset during service.  

2.  The Veteran's service-connected migraine headaches are assigned a 50 percent rating, which is the maximum schedular rating available for the disability; the 50 percent rating adequately contemplates the Veteran's symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating higher than 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The appeal of the rating assigned for migraine headaches arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

Concerning the duty to assist, the Veteran's service treatment records and private treatment records have been obtained.  Additionally, VA examinations were conducted in April 2010 and August 2013.  Thus, VA's duty to assist has been met for this claim.


Service Connection

The Veteran seeks service connection for irritable bowel syndrome.  He asserts   that irritable bowel syndrome had its onset during service in 2006, and that he had recurring symptoms throughout service, especially during service in the Southwest Asia Theater of Operations.  

The Veteran is competent to report his symptoms.  Lending credibility to his assertions is the April 2010 VA examiner's determination that the Veteran's mild irritable bowel syndrome had its onset in 2006.  

There is competent and credible evidence relating the Veteran's currently diagnosed mild irritable bowel syndrome to service.  Service connection for irritable bowel syndrome is warranted.  

Higher Rating

The Veteran seeks an initial rating higher than 50 percent for migraine headaches.  Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  

A 50 percent rating is the maximum rating under Diagnostic Code 8100 pertaining to migraines and contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Employment records in September 2012 reflect intermittent absence due to episodic flare ups of migraines causing the Veteran to miss one day of work four times per month.  The 50 percent rating assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to migraines.  38 C.F.R. § 4.1.  

The employment records further reflect that migraines do not render the Veteran unable to perform any of his job functions, and no restriction on the type of work he could perform was reported.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign a rating higher than 50 percent for migraine headaches.

The 50 percent evaluation assigned for migraines contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because the criteria are adequate to evaluate the disability, referral for consideration of an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial rating higher than 50 percent for migraines is not warranted.  


ORDER

Service connection for irritable bowel syndrome is granted.  

An initial rating higher than 50 percent for migraine headaches is denied.  


REMAND

In his substantive appeal, the Veteran stated that his hearing loss is worse since the June 2010 VA examination.  The Veteran is to be afforded a new VA examination with respect to the severity of his hearing loss disability.  

With respect to a compensable rating for GERD, a February 2014 private medical record reflects recent treatment for GERD, with symptoms noted to include abdominal pain and blood in the stool.  Medication was prescribed.  The Veteran is to be afforded a new VA examination to assess the current severity of his GERD.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his GERD and hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA audiological examination to address the current nature and severity     of his hearing loss.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported.   

3.  Schedule the Veteran for a VA GERD (esophagus) examination to address the current nature and severity of his hearing loss.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported in detail.  The examiner should identify all symptoms associated with the Veteran's GERD.  

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims remain denied, issue a supplemental statement of the case and give an appropriate period for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


